              Case 7:93-mj-00910-MRG Document 3 Filed 11/20/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
                                                                                [J OR IGIN AL
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 93 MJ 00910          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Stanley Norwood


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon. Martin R. Go!
                                                           United States Magis




Dated:          20     day of_N_o_v_em_b_e_r_ _ _ __, 2012._
               Poughkeepsie, New York
